Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 10/08/2021 of in which claims 36-55 of the instant application are pending and ready for examination as of the preliminary amendment filed on 10/08/2021.

Drawings

The Examiner contends that the drawings submitted on 10/08/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 36-55 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,172,207. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,172,207, either singularly or in combination, contain each and every element and/or render each and every element of claims 36-55 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Li et al. (US 2015/0271487) discloses an example method for encoding or decoding video data includes storing, by a video coder and in a reference picture buffer, a version of a current picture of the video data, including the current picture in a reference picture list (RPL) used to predict the current picture, and coding, by the video coder and based on the RPL, a block of video data in the current picture based on a predictor block of video data included in the version of the current picture stored in the reference picture buffer (abstract).

Kwon et al. (US 2014/0301465) discloses a method for decoding encoded blocks of pixels from an encoded video bit stream is provided that includes decoding a block vector corresponding to an encoded block of pixels from the encoded bit stream, verifying that the block vector indicates a block of reconstructed pixels in a search area including reconstructed pixels of a largest coding unit (LCU) including the encoded block of pixels and N left neighboring reconstructed LCUs of the LCU, and decoding the encoded block of pixels, wherein the block of reconstructed pixels is used as a predictor for the encoded block of pixels (abstract).

Chen et al. (US 2013/0322531) discloses a video encoder that generates a syntax element that indicates whether a video unit of a current picture is predicted from an external picture. The external picture is in a different layer than the current picture. Furthermore, the video encoder outputs a video data bitstream that includes a representation of the syntax element. The video data bitstream may or may not include a coded representation of the external picture. A video decoder obtains the syntax element from the video data bitstream. The video decoder uses the syntax element in a process to reconstruct video data of a portion of the video unit (abstract).

Takahashi et al. (US 2014/0085418) discloses an image processing device and image processing method whereby prediction efficiency of disparity prediction can be improved. A resolution converting device converts images of two viewpoints or more, out of images of three viewpoints or more, into a packed image, by performing packing following a packing pattern in which images of two viewpoints or more are packed into one viewpoint worth of image, in accordance with a predetermined encoding mode at the time of encoding an image to be encoded which is to be encoded. An encoding device generates a prediction image of the image to be encoded, by performing disparity compensation with the packed image as the image to be encoded or a reference image, and encodes the image to be encoded in the predetermined encoding mode, using the prediction image (abstract).

Pang et al. (US 2015/0271515) discloses an example method for decoding video data. The example method includes determining candidate blocks for a block vector prediction process from a subset of candidate blocks used for an advanced motion vector prediction mode or a merge mode for motion vector prediction process; performing the block vector prediction process for a block of video data using the determined candidate blocks; and decoding the block of video data using intra block copy based on the block vector prediction process (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 36, 45, and 54, structurally and functionally interconnected with other limitations in the manner as cited in the claims and the dependent claims.

Claims 36-55 would be allowable if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482